Per Curiam.
Appeal from a judgment of the Ramsey County District Court awarding plaintiff past-due support payments and attorneys fees. We affirm.
*552The parties were divorced in 1971. As a part of the divorce, the parties entered into a stipulation which included provisions concerning custody and child support. These were incorporated into the divorce decree, which awarded plaintiff custody of the minor child of the parties, namely, Debborah Jean Nicosia, and ordered defendant to pay plaintiff $40 per week for the support of such child “until said child shall attain majority, marry or become self-supporting.”
When Debborah reached 18 years of age, defendant discontinued support payments on the basis of L. 1973, c. 725, reducing the age of majority from 21 to age 18. Plaintiff then moved for an order compelling payment of support and increasing the weekly support payments .from $40 to $50 per week. This appeal is from the district court’s order, entered pursuant to that motion, awarding plaintiff judgment for $1,280 arrear-ages from June 25, 1973, through February 4, 1974, $150 attorneys fees, and ordering defendant to pay $40 per week child support commencing February 11, 1974, until Debborah became married, self-supporting, or reaches 21 years of age.
The question is governed by the recent decisions of this court. Brugger v. Brugger, 303 Minn. 488, 229 N. W. 2d 131 (1975); Yaeger v. Yaeger, 303 Minn. 497, 229 N. W. 2d 137 (1975).
Affirmed.